DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence
Original claim 1-10 filed 11/21/2020 are pending.

Priority
The examiner acknowledges this application as a continuation-in-part (CIP) of 16/083,534 filed 09/10/2018, now abandoned.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 990 029 Al assigned to SANDOZ AG.
For claim 1, EP 2 990 029 discloses formulation in the form of tablets or film coated tablets (see the whole document, paragraph [0026], [0046], [0047]); the composition comprises amorphous canagliflozin and at least one excipient and the excipients are selected from the group consisting of fillers, disintegrants, solubilizers, stabilizers, binders, lubricants and retardants (see the whole document, paragraph [0014]); the fillers are selected from the group consisting microcrystalline cellulose, silicified microcrystalline cellulose and lactose monohydrate; disintegrants selected from the group consisting of croscarmellose sodium, crospovidone and low substituted hydroxypropyl cellulose (L-HPC); solubilizers selected from the group consisting of surfactants and solubilizing polymers such as polysorbate (see items (19) and (20) of paragraph [0014] and [0032]). In paragraph [0074], Example 2 is a formulation comprising canagliflozin, croscarmellose sodium (disintegrant), LHPC (disintegrant), magnesium stearate (lubricant) and silicified microcrystalline cellulose diluent).   The formulation also contains polysorbate (paragraph [0032]).   The amorphous canagliflozin formulation does not contain hemihydrate of canagliflozin.   The recitation that the drug dissolution and bioavailability of the said composition is comparable to that of the comparable commercially available canagliflozin hemihydrate tablet would also inherently apply to the tablet formulation of EP 2 990 029 comprising amorphous canagliflozin and at least one excipients. 
For claim 9, The recitation of process for preparing the formulation places the claims in the category of product by process.  PRODUCT-BY-PROCESS claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).  However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").   The recitation that the drug dissolution and bioavailability of the said composition is comparable to that of the comparable commercially available canagliflozin hemihydrate tablet would also inherently apply to the tablet formulation of EP 2 990 029 comprising amorphous canagliflozin and at least one excipients.   The tablet formulation of EP 2 990 029 comprising amorphous canagliflozin and at least one excipients anticipates the composition of claim 9.
The canagliflozin formulation of EP 2 990 029 Al assigned to SANDOZ AG teaches all the elements of claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 990 029 Al assigned to SANDOZ AG, as applied to claims 1 and 9, in combination with Alberg et al. (US 20170105987 A1).   
EP 2 990 029 Al assigned to SANDOZ AG has been described above as teaching canagliflozin formulation that teaches all the elements of claims 1 and 9.   Claims 2-7 depend from claim 1 and claim 10 depends on claim 9.
EP 2 990 029 Al assigned to SANDOZ AG teaches that its composition can contain polysorbate solubilizer (paragraph [0032]) in amounts of greater that 0.1% or 0.5% to 2.0%.   
For claims 2 and 5, the difference between claim 2 and EP 2 990 029 Al assigned to SANDOZ AG is that EP 2 990 029 Al assigned to SANDOZ AG does not teach the specific polysorbate 80 recited in claims 2 and 5.   However, polysorbate 80 in amounts of 5% has been known to be used as solubilizer (paragraph [0068] of Alberg).   Therefore, at the effective date of the invention, one having ordinary skill in the art would look to a specific polysorbate such as polysorbate 80 that has been known to be used as a solubilizer as taught by Alberg.   One having ordinary skill in the art would have been motivated to use polysorbate 80 as the polysorbate in the composition of EP 2 990 029 Al assigned to SANDOZ AG with the expectation that polysorbate 80 would predictably act as solubilizer in the composition. 
For claim 3, the composition in example 1 of EP 2 990 029 Al assigned to SANDOZ AG (paragraph [0074]) contains 19.5% Avicel PH 102, which is microcrystalline cellulose. 
For claim 4, the compositions in examples 2 and 3 of EP 2 990 029 Al assigned to SANDOZ AG contains 5% croscarmellose sodium.
For claim 6, the compositions in examples 1 and 2 of EP 2 990 029 Al assigned to SANDOZ AG contains 1% of magnesium stearate.
For claim 7, the tablet of EP 2 990 029 Al assigned to SANDOZ AG is film coated (item 29 of paragraph [0014]; paragraph [0026], [0028] and [0035]).
For claims 8 and 10, at least example 1 of EP 2 990 029 Al assigned to SANDOZ AG contains 50% canagliflozin (100/200); 39% microcrystalline cellulose and lactose (39 +39/200); 1% magnesium stearate (2/200); between 0.5 and 2% polysorbate (paragraph [0032]) and a look to Alberg for use of polysorbate 80; the formulation is film coated with agents such as polyvinyl alcohol, HPMC or HPC with the HPMC meeting the limitation of HPMC of the claim.   The composition of EP 2 990 029 Al assigned to SANDOZ AG does not contain the hemihydrate.   The recitation that the drug dissolution and bioavailability of the said composition is comparable to that of the comparable commercially available canagliflozin hemihydrate tablet would also inherently apply to the tablet formulation of EP 2 990 029 described immediately above.  
Therefore, EP 2 990 029 Al assigned to SANDOZ AG in combination with Alberg renders claims 2-8 and 10 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613